Appellee Mrs. Eva Belle Jackson owned the two-story brick building in Ft. Worth known as "No. 112 Main Street," and rented it to appellant, who carried on a hat-renovating business in it. Appellee Irl Sandidge and others, not parties to the suit, as heirs of A. J. Sandidge, deceased, owned the two-story brick building adjoining the Jackson building, known as "No. 110 Main Street"; but Mrs. M. W. Sandidge, widow of said A. J. Sandidge, and not a party to the suit, by virtue of a contract between herself and said Irl Sandidge and the other heirs of said A. J. Sandidge, had the right to its use and revenues during her lifetime. Acting by her agent, appellee J. R. Sandidge, she rented the building to appellee S. J. Burling, who employed appellee J. L. Cox to repair some of its flooring and to put in it certain show windows. While doing the work he had engaged to do, Cox discovered that the partition wall between the two buildings was in an unsafe condition, and reported the fact to Burling, who reported it to J. R. Sandidge, who employed appellee W. A. Davies to repair it. On the day the condition of the wall was discovered, but before Davies had commenced work necessary to repair it, the wall fell, injuring appellant's property in No. 112. The suit was by appellant against said appellees to recover the damages suffered by him because of Injury to his property by the falling of the wall. The trial court peremptorily instructed the jury to return a verdict in favor of appellees. The contention made on this appeal is that the testimony demanded that issues as to their liability should have been submitted to the jury. We have read the testimony embodied in the statement of facts, and are of the opinion that the court did not err in instructing the jury as stated. The judgment therefore is affirmed.
 *Page 1